     Case 1:18-cv-10817-AT-GWG Document 27-4 Filed 05/06/19 Page 1 of 1



                               DECLARATION OF SERVICE



              SHAINA WOOD, an attorney admitted to practice before the Courts of the State

of New York, declares that the following is true and correct under penalty of perjury pursuant to

28 U.S.C. § 1746, that: on the 6th day of May, 2019, she served the referenced Declaration of

Shaina Wood, and copies of all unreported Exhibits attached thereto, upon Rupert Green,

Petitioner Pro Se, by mailing one (1) copy of the same by depositing the same, enclosed in a

postpaid wrapper, in an official depository, under the exclusive care and custody of the United

States Postal Service, within the State of New York, directed to said person at 205-26 113th

Avenue., St. Albans, New York 11412.



                                                                  /s/ Shaina Wood

                                                                   Shaina Wood



Dated: May 6, 2019
       New York, New York
